Citation Nr: 1446678	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-10 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to June 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Several times during the pendency of the appeal, the Veteran raised a claim for TDIU in connection with his increased initial rating claim.  Thus, the issue of entitlement to a TDIU is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009). 

This appeal was processed using the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems.  The Board has reviewed the Veteran's file on the "Virtual VA" and VBMS paperless claims processing systems to ensure a total review of the evidence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD has not been manifested by total occupational and social impairment at any time during the period on appeal.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  
A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

At the outset, the Board notes that there are multiple psychiatric diagnoses of record, including affective (mood) disorder and pain disorder, but that the RO has only granted service connection for PTSD.  However, the Board further notes that where it is not possible to distinguish the effects of a non-service-connected condition from those of a service-connected disability, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Although service connection for affective (mood) disorder and pain disorder has not been granted, the Board finds that it has not been established that it is possible to distinguish the Veteran's affective (mood) disorder and pain disorder symptoms from his service-connected PTSD symptoms.

Consequently, it is important for the Veteran to understand that all of his psychiatric symptoms have been considered in evaluating his service-connected psychiatric disability.  However, for the reasons that follow, the Board finds that an increased rating is not warranted.

Historically, in July 2008, the RO granted service connection for PTSD, evaluated as 50 percent disabling effective from November 30, 2007 (date of service connection claim).  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 50 percent.  In June 2014, the RO increased the rating from 50 percent to 70 percent, effective from November 30, 2007.  However, since this increase did not constitute a full grant of the benefit sought, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

On VA PTSD examination in May 2008, the Veteran was not undergoing treatment and was not taking any psychiatric medications.   With regard to marital and family relationships, he had been married once for almost 30 years although he and his spouse were living separately on their property and  were not intimate.  His social network included his spouse and another Veteran that he saw every couple of weeks.
On mental status examination, he appeared clean and casually dressed.  He had no hallucinations or inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts.  Impulse control was good and he was able to maintain minimum personal hygiene.  Remote memory was normal with mildly impaired recent and immediate memory.  It was noted that he was a construction worker who worked for 5 to 10 years but was unemployed due to herniated disks and degenerative disk disease.  The examiner diagnosed PTSD, pain disorder, and narcotic pain medication dependence.  He was assigned a GAF score of 55.  The examiner opined that his PTSD appeared to be responsible for about half of his current impairment.  The examiner opined that while the Veteran's PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work, mood or school, these symptoms did not cause total occupational and social impairment.

Records from the Social Security Administration (SSA) include a June 2003 continuance of disability determination which lists a primary diagnosis of affective (mood) disorder and a secondary diagnosis of sprains and strains-all types since April 1997.  These records show that the Veteran primarily stopped working due to back pain.  While the Veteran was awarded disability benefits partly due to his psychiatric disorder, the Board is not bound by the findings of disability or unemployability made by other agencies, including SSA, because the agencies have different disability determination requirements.  Collier v. Derwinski, 1 Vet. App. 413 (1991); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In an August 2008 notice of disagreement, the Veteran contended that his PTSD symptoms affected his employment because he was unable to effectively communicate with his suppliers, customers, and subcontractors.

In his March 2009 substantive appeal, the Veteran requested an initial higher rating for his PTSD on the basis that he was in receipt of SSA disability benefits since 2004 in large part due to his PTSD and had not worked since 1992.  He contended that his PTSD severely impacted his ability to maintain employment as documented in his SSA records.  He also asserted that his PTSD impacted his ability to maintain any type of relationship, including an intimate relationship with his spouse due to an in-service sexual assault.  On these bases, he contended that a 100 percent rating was warranted.

Relevant VA treatment records dated from February 2010 to March 2013 do not show that the Veteran had suicidal or homicidal ideations or hallucinations.  There is also no evidence of grossly impaired thought processes.  A GAF score of 58 was assigned in November 2012.  While the Veteran reported to a mental health group counseling session a bit disheveled and had cuts on his face from shaving, there is no indication that he was unable to maintain minimal personal hygiene.

On VA PTSD examination in June 2014, the Veteran indicated that he continued to reside in a trailer apart from his spouse who lived in another home on the same property.  She remained his in home support giver for many years and helped care for him, fix his meals, and drive him to medical appointments.

With regard to his employment history, he contended that he was unable to maintain employment due to low self-esteem.  He had an unstable employment history that consisted of short-term construction and handyman jobs.  While he was never terminated from employment, he contended that he was unable to handle the stress of employment and left several jobs. 

With regard to his social history, he spent time with his spouse.  Activities of daily living included sitting in his trailer, reading, and watching television.  He was depressed and withdrawn, but denied being suicidal.  

The examiner opined that it was clear that the Veteran had chronic and severe PTSD which affected most areas of life and continued to impact his marriage and ability to interact and engage with people.  The examiner stated that the Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; disturbances of motivation and mood; difficulty in adaption to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; and neglect of personal appearance and hygiene.  In other words, the examiner found that the Veteran's psychiatric symptomatology satisfied the criteria for a 70 percent rating.

The Board finds the record reflects that the Veteran's PTSD symptoms cause occupational and social impairment with deficiencies in most areas.  However, the record does not reflect total occupational and social impairment.

The record reflects GAF scores of 55 and 58.  As noted above, a GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Veteran's GAF scores do not indicate total impairment.

The Board finds that a higher evaluation of 100 percent is not warranted.  There is no indication that the Veteran has consistently had GAF scores of 40 or below.  There is also no indication from the record that the Veteran has any symptoms that would warrant an evaluation of 100 percent.  While the evidence suggests occupational impairment partly due to PTSD, socially, the Veteran was able to maintain a relationship with his spouse, albeit strained, during their 30-year marriage.  The Board fully recognizes that the listed symptoms for a 100 percent schedular rating are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Total occupational and social impairment, as contemplated by the rating criteria, is simply not shown or even approximated.

It is important for the Veteran to understand that a disability evaluation of 70 percent will cause him many problems and that this fact is not in dispute.  If there were no problems associated with his disability during this period, there would be no basis for a compensable evaluation (zero), let alone a 70 percent evaluation.  The Veteran's August 2008 and March 2009 statements in many respects support a 70% evaluation, not a 100% finding.

The Veteran is competent to report his current psychiatric symptoms as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's subjective statements with regard to the severity of his psychiatric disability.

In sum, the totality of the evidence fails to support the assignment of a 100 percent rating for PTSD at any time during the appeal period.  Thus, the Board finds that a higher evaluation of 100 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all social and occupational impairment resulting from his PTSD.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his occupational and social impairment due to PTSD symptoms.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, records from the Social Security Administration, and the Veteran's written assertions.

Next, the Veteran was afforded examinations for his PTSD in May 2008 and June 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD, is denied.


REMAND

With regard to the Veteran's claim of entitlement to a TDIU, in Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Veteran contends that he is unable in large part due to his service-connected PTSD.

In this regard, although the Veteran underwent a VA PTSD examination in June 2014, the examiner failed to comment as to whether the Veteran's service-connected PTSD renders him unable to obtain or retain substantially gainful employment.  As there is no opinion of record regarding the Veteran's employability, an additional VA examination and opinion is required.

The Board also notes that while the Veteran was provided appropriate VCAA notice with respect to the claim for a TDIU, including a VA Form 21-8940, the Veteran has requested that he be provided a second copy of the form to submit in support of his claim.  See, September 2014 Brief of Appellant.  Reference is made to the June 2014 Supplemental Statement of the Case wherein the RO denied the claim in part due to the absence of a formal claim for TDIU.  Pursuant to Rice, no formal claim of TDIU is required.  However, as the claim requires additional development, on remand, the RO should provide the Veteran with another VA Form 21-8940 if he wishes to submit it in support of his claim for TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability.  Ask the Veteran to furnish any additional information and/or evidence pertinent to the claims for a TDIU (if the Veteran does not wish to file such a claim, he may withdraw the claim in writing).
 
2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159 .

3.  Schedule the Veteran for an appropriate VA examination to help determine whether the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  The claims file should be made available to the examiner.

The examiner should specifically indicate whether the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected PTSD (the only service-connected disability).  Any opinion should be supported by a rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


